Citation Nr: 1810490	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for situational maladjustment (claimed as nervous condition).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran initially requested a Board hearing regarding the issues on appeal.  See VA Form 9 (June 2014).  However, he subsequently withdrew his hearing request in written correspondence submitted in March 2017.


FINDINGS OF FACT

1.  In a September 1974 rating decision, the RO denied service connection for situational maladjustment.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  In a June 1998 administrative decision, the RO declined to reopen the claim for a nervous condition.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

3.  No additional evidence has been received since the June 1998 RO decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for situational maladjustment (claimed as a nervous condition).

4.  The Veteran did not perform active service during a period of war.





CONCLUSIONS OF LAW

1.  The September 1974 rating decision that denied service connection for situational maladjustment is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  The June 1998 administrative decision that declined to reopen the claim for a nervous condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  New and material evidence to reopen the claim for service connection for situational maladjustment (claimed as a nervous condition) has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for entitlement to basic eligibility for VA nonservice-connected disability pension benefits have not been met.  38 U.S.C. §§ 101(11), 1501, 1521 (2012); 38 C.F.R. §§ 3.1(e), (f), 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks entitlement to service connection for a nervous condition, which the Board interprets more broadly as a claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009) (holding that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed).  Implicit in this claim is the contention that new and material evidence has been received which is sufficient to reopen a previously disallowed claim for service connection for situational maladjustment.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran first filed a claim for service connection for a nervous condition in June 1974.  The claim (characterized as situational maladjustment) was denied in a September 1974 rating decision.  The Veteran was notified but did not appeal the decision.  Accordingly, the September 1974 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran again filed a claim for service connection for a nervous condition in February 1998.  In an April 1998 letter, the RO notified him of the need for new and material evidence in order to reopen the claim-specifically, evidence establishing that the claimed disorder was incurred in or aggravated by service.  The Veteran did not respond.  In June 1998, the RO notified the Veteran that his claim would be denied.  The Veteran did not appeal the decision.  Accordingly, the June 1998 RO decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In October 2011, the Veteran filed the instant claim for service connection for a nervous condition.  The Board now turns to whether new and material evidence has been received to warrant reopening the claim.

At the time of the June 1998 RO decision, the evidence of record included the Veteran's service treatment records, which revealed that in January 1963 the Veteran was seen for mental health complaints related to marital problems.  He was diagnosed with moderate anxiety reaction with precipitating stress.  In February 1963, he was seen after becoming emotionally upset on the job.  He was diagnosed with acute, moderate, situational maladjustment.  The Veteran's separation examination noted "depression on excessive worry" and indicated that he was referred for an administrative discharge.

Relevant evidence received since the June 1998 RO decision includes VA outpatient records demonstrating a history of alcohol dependence with no indication of ongoing psychiatric treatment.  In addition, the Veteran underwent a VA psychiatric examination in July 2012; the report reflects diagnoses of situational maladjustment, resolved, and alcohol dependence in remission.  After reviewing the claims file, the examiner explained that the Veteran was evaluated by mental health professionals in February 1963 after he became upset when his wife called to let him know she wanted a divorce.  Psychological testing at the time indicated no evidence of a major disorder, and he was ultimately diagnosed with situational maladjustment, acute, moderate.  The examiner noted that the stressor associated with this diagnosis had been resolved and was no longer the source of any psychiatric symptoms.  In fact, the examiner determined that the Veteran "does not meet DSM-IV diagnostic criteria for any Axis I or II disorder other than Alcohol Dependence."  The examination report reflects that the Veteran denied being anxious or worried; denied problems with sleep, appetite, energy, or motivation; and denied ever feeling depressed or having suicidal or homicidal ideations.  He expressed dissatisfaction with how he was discharged from the Air Force but stated, "I don't think it has ever hurt me on any job.  I don't see how it affected me all that much."

After reviewing the record, the Board finds that the evidence submitted after the June 1998 RO decision is cumulative evidence.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  In other words, there has been no probative evidence submitted after June 1998 which proves any previously unestablished fact-in particular, a nexus to service.  The Board reiterates that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons, 23 Vet. App. at 1, 5, 9.  In this case, however, the Veteran has not submitted any additional lay or medical evidence linking a current acquired psychiatric disorder to his active service.  As discussed above, the RO considered the Veteran's in-service mental health treatment in its previous decisions, as well as his general lay contentions of an ongoing nervous condition which originated in service.  See Statement in Support of Claim (June 1974); Application for Compensation of Pension (February 1998).  Thus, this evidence is not new and material for purposes of this application to reopen.  Subsequent treatment notes do not include any evidence linking a current acquired psychiatric disorder to service.  Rather, the evidence reflects that the Veteran has not met the diagnostic criteria for an acquired psychiatric disorder other than alcohol dependence.

With respect to the Veteran's alcohol dependence, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Rather, there can only be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id. at 1381; see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death).  Here, the Veteran has not alleged, and the evidence does not reflect, that his alcohol dependence is secondary to an underlying psychiatric disability that is related to service.  Rather, the July 2012 VA psychiatric evaluation (which has not been rebutted) reflects that the Veteran did not meet the diagnostic criteria for any acquired psychiatric disorder other than alcohol dependence.  As such, the Veteran's diagnosis of alcohol dependence does not constitute new and material evidence as it does not, in and of itself, raise a reasonable possibility of substantiating the previously denied claim.  38 C.F.R. § 3.156(a).

For the reasons discussed above, the Board finds that the evidence received since the June 1998 RO decision is cumulative.  The record does not demonstrate a link between any current psychiatric disorder and the Veteran's service.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

Nonservice-Connected Pension

The Veteran seeks entitlement to basic eligibility for nonservice-connected VA pension benefits.  For the following reasons, the Board finds that his claim must be denied.

Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) the Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war; (2) the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) the Veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23 and 3.274.  38 U.S.C. §§ 1502, 1521(j).

A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service department determinations as to the dates of service are binding on VA for the purposes of establishing service.  Notwithstanding compelling evidence to the contrary, the Board must find that the dates on the DD-214 are accurate.  38 C.F.R. § 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the Veteran's DD-214 shows that he served on active duty from June 12, 1961 to March 25, 1963.  The record also reflects that he never served in Vietnam.  As noted above, VA is bound by the information on the DD-214 absent compelling evidence that it is incorrect.  The Veteran has not disputed the dates of service listed on his DD-214, and there is no evidence that his DD-214 was not produced in accordance with applicable regulations.  Accordingly, based on these service dates and the evidence of record, the Veteran is not eligible for nonservice-connected pension benefits, as he did not serve during a period of war as defined by regulation.  Pursuant to 38 C.F.R. § 3.2, which defines a period of war for the Vietnam War as being from August 5, 1964, for those who did not serve in the Republic of Vietnam.  See 38 U.S.C. § 101(29)(A)(B).

In sum, the Veteran's verified active service did not include service during a period of war.  The Board has thoroughly reviewed the record in this matter, and is sympathetic to the Veteran's situation.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits, and his claim must be denied.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3.


ORDER

As new and material evidence has not been received, the application to reopen the claim of entitlement to service connection for situational maladjustment (claimed as a nervous condition) is denied.

Entitlement to basic eligibility for nonservice-connected VA pension benefits is denied.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


